Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 1 of 7




                     EXHIBIT 3
                   Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 2 of 7


    Message
    From:               Crawford, Susan M [/O =WELLS FARGO & CO. /OU= WFB1 /CN= RECIPIENTS /CN= CRAWFOSU]
    Sent:               5/13/2015 11:14:32 AM
    To:                 Sealine, Chad D [chadsealine @wellsfargo.com]
    CC:                 Crawford, Susan M [susan.m.crawford2@wellsfargo.com]
    Subject:            FW: 1552: control needed/ not harm was luck

    Flag:               Follow up

    All the BU is looking at is if there is any harm.
    They are not looking at why they thought there might be a problem or why there was no harm (was it just luck ?).

    If no harm and no workaround needed, they want to close.

   There is no harm (yet) on this issue, but they were only looking at a 2% change and had to go back to 2009 and review all
   the denials that fit the requirements to establish that fact.
   What if in two years there is a 7% change, are they going to submit another CIT and do a look back to 2015?

   They have no control to tell them their estimations are far enough off that they are at risk of causing customer harm...
   (denying files that could have been approved).

   In addition it is one thing to approve files that should have been denied, but when files are denied that should have
   been approved, this is a much higher risk do to the complications and other departments that could be impacted (.. i.e.
   FC, BKY..) and more costly to Wells.

   All they need on this one is a control - an annual certification that the estimation matrix they are using is still within a
   reasonable flexibility range. This seems like a very small change to prevent a much larger risk.

   Susan M Crawford

   Business Travel 5 /26/15 & 5/27/15
   PTO 5/15/15
   PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

   Mortgage Servicing
   Horizontal Operational Risk Consultant
   Customer Impact Team
   Operational Excellence & Control
   Office: 909 -658 -0354
   Remote: 909 -794 -5268

   susan.m.crawford2(ä`wells fargo.com


  From: Nold, Mike J
  Sent: Wednesday, May 13, 2015 6:13 AM
  To: Crawford, Susan M
  Subject: RE: 1552: CITs Approved for closure

   No call is needed. I will leave it up to you guys and leadership how these get closed. My simple mind tells me that if we
  are concerned there is room for harm still due to no workaround in place, then more reviews should be done to confirm
  no harm took place. If we are saying no reviews will be done regardless of when the workaround or fix is put in, that tells
  me no one is concerned with harm and the CIT should be closed. But if leadership decides to keep them open for
  tracking purposes, I am good with that.

  Thanks for the explanation.




CONFIDENTIAL                                                                                          WF_HERNANDEZ_00108069
                Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 3 of 7


  From: Crawford, Susan M
  Sent: Wednesday, May 13, 2015 12:01 AM
  To: Nold, Mike J
  Cc: Crawford, Susan M
  Subject: RE: 1552: CITs Approved for closure

  The CIT will remain open until a control is put in place. If the estimated fees and costs could cause the file to be denied,
  there needs to be some sort of control to ensure the estimated amount being used is still in the ball park. Even if that
  means that on an annual basis someone certifies that there has not been any changes to the National Average.

  I would hate to find out several years from now all the little adjustments end up being a large enough change that you
  have to go back to this point and recheck all the denials again for harm..

  A work- around would only be needed if, in the future, a change to the matrix was needed to bring it back in line and
  you needed some way to correctly decision the files in the meantime.

  All that is needed now to close this issue is some sort of control to prevent any customer harm, in the future.

  If needed I can schedule a meeting to discuss.

  Please advise.

  Thank you

  Susan M Crawford

  Business Travel 5/26/15 & 5/27/15
  PTO 5/15/15
  PTO 6/4/15 - 6/8/15 & 6/11/15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909 -658 -0354
  Remote: 909 -794 -5268

  susan.m.crawford2a wellsfargo.com


  From: Nold, Mike J
  Sent: Tuesday, May 12, 2015 7:47 PM
  To: Crawford, Susan M; Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana;
  Hottle, Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E; Smith, Juliann K.; Brown, Tiffany N.
  (FORT MILL)
  Cc: Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson, Julie A.
  Subject: RE: 1552: CITs Approved for closure

  Thanks for the info. Can I safely assume the CIT team will be conducting more reviews then prior to closing it? I assume
  the only purpose to leave a CIT open would be to conduct more reviews prior to closing it to ensure no harm was found.
  If it is solely until a work around is put into place, I have a feeling it will remain open for the remainder of the year.
            .



  From: Crawford, Susan M
  Sent: Tuesday, May 12, 2015 4:33 PM
  To: Nold, Mike J; Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana; Hottle,
  Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E; Smith, Juliann K.; Brown, Tiffany N. (FORT
  MILL)




CONFIDENTIAL                                                                                         WF_HERNANDEZ_00108070
                 Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 4 of 7


    Cc: Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson, Julie A.;
    Crawford, Susan M
    Subject: RE: 1552: CITs Approved for closure

   Thank you Mike.

   Juliann Smith and Tiffany Brown is also looking into different controls around the matrix. So, I will let them, you and
   Tom get together and determine what will work best.

   If the responsibility is assigned to another department, I will need their buy -in before changing the ownership of the CIT
   issue in StarWeb.

   Until a control is established, this issue will stay in the Pending Process Improvement status & will not be closed.

   Please let me know if you have any questions or concerns.

   Thank you

   Susan M Crawford

   Business Travel 5/26/15 & 5/27/15
   PTO 5/15/15
   PTO 6/4/15 - 6/8/15 & 6/11/15 - 6/12/15

   Mortgage Servicing
   Horizontal Operational Risk Consultant
   Customer Impact Team
   Operational Excellence & Control
   Office: 909 -658 -0354
   Remote: 909 -794 -5268

   susan .m.crawford24wellsfargo.com


   From: Nold, Mike J
   Sent: Tuesday, May 12, 2015 7:29 AM
   To: Crawford, Susan M; Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana;
   Hottle, Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E
   Cc: Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson, Julie A.
   Subject: RE: 1552: CITs Approved for closure

  You are correct that there is no work around today for this issue. The CCR was pulled due to funding so that fix is not
  going into place. Tom on my team has suggested that we pull the matrix and just allow this to be done in settlement.
  This would work for B -P, but unsure how that would look in GSE /SFO.


  From: Crawford, Susan M
  Sent: Monday, May 11, 2015 1:43 PM
  To: Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana; Hottle, Ridge B.;
  Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E
  Cc: Nold, Mike J; Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson,
  Julie A.; Crawford, Susan M
  Subject: 1552: CITs Approved for closure

  HPA Decision Tool overstating recoverable fees

  The change control & SURF have been cancelled.




CONFIDENTIAL                                                                                        WF HERNANDEZ 00108071
                Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 5 of 7


  Effective date 01/08/14= to manually pull active FC loans (when being determined for trial approval) to obtain exact fees
  and costs - This work -around was not actually put in place. The BU continues to use a matrix based on estimations in
  the tool. It was determined there is no viable way to make updates to the matrix as it would always be just an estimate.

  ** *NOTE * ** It seems risky to rely on a matrix that is not certified annually and cannot be adjusted. Even estimated
  amounts change over time. Without an annual certification and an acceptable flexibility range to ensure the estimate is
  still accurate, will we know there is an issue before there is customer harm?

  It could be there is no customer harm now because the difference is still within a reasonable flexibility range. In 5 years
  from now if we estimated 2000.00 and the actual amounts are coming in around 1000.00 or vice versa, can we still say
  there is no customer harm or financial impact to Wells Fargo?

  What is the control to ensure this estimate does not get too far off base?

  Susan M Crawford

  Business Travel 5/26/15 & 5/27/15
  PTO 6/4/15 - 6/8/15 & 6/11/15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909 -658 -0354
  Remote: 909 -794 -5268

  susan.m.crawford2c wellsfargo.com


  From: Johnson, Meredith S. (Implementation)
  Sent: Monday, May 11, 2015 7:58 AM
  To: Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana; Hottle, Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin,
  Christie M.; Fogle, Erin E
  Cc: Nold, Mike J; Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Crawford, Susan M; Heidemann, Erik E.;
  Shedd, Linda K.; Larson, Julie A.
  Subject: CITs Approved for closure
  Importance: High

  Good Morning,

  Below are a portion of Beena's CITs that are in the status Incident Resolved Pending Process Improvement.
  This bucket of CITs has been reviewed with the business SMEs, Beena and her directs.
  The below have been approved by the business to close.

  These all have incident resolved but are in one of two scenarios. Either pending an enhancement that is being
  tracked through change control, or the current fix is the long term fix and no other solution is being pursued.

  DCIR - can you update starweb with any remaining pieces?
  VORM - can you complete FRV and place into QC review?
  CIT - QC review
  BU - Final approval

  Please let me know if you have questions.

  Thanks,




CONFIDENTIAL                                                                                       WF_HERNANDEZ_00108072
                 Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 6 of 7




                                                                                     Business
   Incident ID
                                                                                       ok to       Business second review
                  BU Approver              DCIR           VORM              CIT
                                                                                     close CIT     with notes regarding fix.
                                                                                       - Yes
                                                                                                    It is still ok to close. There
                                                                                                       is no fix taking place to
                                                                           Julie                   IAM, this will be cured with
      1513          Mike Nold       Kelsey Ruppert      Kyle West
                                                                          Larson                     the conversion. No harm
                                                                                                   and no more reviews to be
                                                                                                                   done.
                                                                                                    It is still ok to close. No fix
                                                                                                 is going to take place at this
                                        Katherine                                                        time. The CCR was
                                                                          Susan
      1552          Mike Nold          Magabo per     Christie Coffin                   X             cancelled and they are
                                                                         Crawford
                                         starweb                                                  looking at other options. No
                                                                                                   harm was found and there
                                                                                                           is really low risk.
                                                                                                      It is still ok to close. No
                                                                          Susan                   harm was found and would
      1772          Mike Nold       Jeremiah Light      Erin Fogle                      X
                                                                         Crawford                     not be. Fix goes in this
                                                                                                        week in 15.2 release.
                                                                                                   It is still ok to close. This is
                                                                                                 one of the letter issues with
                                                                           Linda                 no harm, just bad customer
      1890          Mike Nold      Diana Armendariz     Erin Fogle                      X
                                                                          Shedd                    experience. Vendor issue
                                                                                                    they hope to fix later this
                                                                                                              year.
                                                                                                   It is still ok to close. There
                                                                                                  is no customer impact here,
                                                                                                  we have a policy in place, a
                                                                          Susan                      procedure and a way to
      1925          Mike Nold          Ridge Hottle    Erin Fogle                       X
                                                                         Crawford                 send the letter. The letter is
                                                                                                    not CFPB compliant, but
                                                                                                       there is no customer
                                                                                                                 impact.
                                                                                                    It is still ok to close. I am
                                                                                                   not that close to this one,
                                                                            Erik                     but I know there was no
      1929          Mike Nold      Kimber Waisted      Erin Fogle                      X
                                                                        Heidemann                   harm and the fix is going
                                                                                                 into place with CFPB phase
                                                                                                          2 later this year.
                                                                                                   It is still ok to close. There
                                                                                                  was not customer harm on
                                                                                                 this one and the automation
                                                                         Susan                     went into place. They are
     1933           Mike Nold     Diana Armendariz     Erin Fogle                      X
                                                                        Crawford                  still discussing if one of the
                                                                                                   letter is compliant, but no
                                                                                                     reason to leave the CIT
                                                                                                                  open.



  Meredith S. Johnson
  Implementation Consultant
  Home Preservation Default Decisioning - Specialty

  Wells Fargo Home Mortgage 1 800 S. Jordan Creek Pkwy I West Des Moines, IA 50266
  Phone: 515 -324 -0589
  MAC: X2301 -04M

  Meredith .S.JohnsonaWellsFargo.com




CONFIDENTIAL                                                                                      W F_H E R N A N D E Z_00108073
               Case 3:18-cv-07354-WHA Document 188-4 Filed 12/12/19 Page 7 of 7



  This message may contain confidential or proprietary information. If you are not the addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have
  received this message in error, please advise the sender immediately by reply email and delete this message. Thank you for your
  cooperation.




CONFI DENTIAL                                                                                               WF_HERNANDEZ_00108074
